Citation Nr: 0203108	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  98-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include hypertension.

2.  Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The evidentiary record establishes that the veteran's dates 
of service are from November 1942 to October 1945.  This 
appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines.

In a January 2000 decision, the Board denied entitlement to 
service connection for heart disease, to include 
hypertension, and for arthritis.  In arriving at this 
decision, the Board found that the veteran had not submitted 
well-grounded claims for either disability.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Veterans Claims Court).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claims 
before the Board.  This law also eliminated the concept of a 
well-grounded claim.

In March 2001, the Veterans Claims Court vacated the Board's 
January 2000 decision and remanded the case for 
readjudication in light of the new statutory requirements.


FINDINGS OF FACT

1.  To the extent possible, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  There is no evidence of heart disease, to include 
hypertension, or of arthritis during the veteran's military 
service or for many years thereafter.

3.  The post service medical evidence does not relate the 
veteran's diagnoses of calcification of the thoracic aorta or 
hypertension with any event or occurrence of his military 
service.

4.  Arthritis is not currently shown based on the evidence 
submitted for the record.


CONCLUSIONS OF LAW

1.  Heart disease, to include hypertension, was not incurred 
in or aggravated by the veteran's military service, nor may 
heart disease or hypertension be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  Arthritis was not incurred in or aggravated by the 
veteran's military service, nor may arthritis be presumed to 
have been incurred in such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as cardiovascular disease, 
including hypertension, or arthritis, become manifest to a 
compensable degree within one year after the veteran's 
military service ended, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran maintains that he is entitled to service 
connection for heart disease, to include hypertension, and 
for arthritis.  He asserts that he was treated for these 
disorders during military service.  In support of his claim, 
the veteran submitted two statements, one from his former 
Captain and one from a fellow soldier, that he incurred 
arthritis and hypertension during military service.  He also 
submitted an undated statement from his former Captain that 
he had served in combat.

Service records indicate that the veteran joined the 
Philippine Army in April 1945, after an initial induction in 
November 1942.  He was listed as missing from December 1942 
to April 1945 and had Guerilla service from April to June 
1945.  In the April 1945 Philippine Army enlistment record, 
he reported that he was "sound and well."  Further, in a 
June 1945 examination report, his cardiovascular and 
musculoskeletal systems were reported as normal and his blood 
pressure was noted to be 118/64.  He was discharged in 
October 1945.  Some two years later, the veteran executed an 
affidavit in June 1947 reflecting that he had sustained no 
wounds or illnesses during his military service.

Post-service medical records are negative for complaints of, 
diagnoses of, or treatment for arthritis, heart disease, or 
hypertension for many years after service separation.  Post-
service medical evidence associated with the claims file 
shows that the veteran was treated in May 1993 for diminished 
vision.  In June 1993, a diagnosis of calcified aortic arch 
was noted.  An August 1993 physical assessment showed his 
blood pressure at 120/70, his heart rate was regular, and an 
electrocardiogram was normal.  A clinical impression of 
atherosclerosis of the thoracic aorta was made and he was 
cleared for eye surgery.  In November 1993, he underwent 
surgery for cataracts.  In the November 1993 pre-operative 
history note, the veteran was related to be a known 
hypertensive since 1983 with a blood pressure of 170/90, 
normally recorded at 130/80, and he was on regular 
medication.

In 1994, the veteran submitted prescriptions for Tagamet (an 
antacid), Claritin (for seasonal allergies), Multivitamins, 
Vitamin A, Iterax (marketed in the U.S. as Vistaril and 
Atarax), and Certirizine (an antihistamine).  In November 
1995, he filed a claim for, among other things, hypertension 
and arthritis.  In September 1996, he filed a claim for heart 
disease, to include hypertension.  In November 1996, the RO 
denied the claims as not well grounded.  He resubmitted 
claims for heart disease, to include hypertension, and for 
arthritis in October 1997.

In October 1997, the veteran submitted a sworn affidavit from 
Leopoldo D. Diaz, M.D., to the effect that Dr. Diaz was a 
medical doctor in the Central Luzon Guerilla movement during 
WWII.  He indicated that he had treated the veteran for heart 
disease, hypertension, and arthritis during the veteran's 
military service.  He attested that the veteran was 
personally known to him and that the veteran continued to 
suffer from the disorders.

In order to confirm the Doctor's statement, the RO undertook 
field development and conducted a personal interview with Dr. 
Diaz.  Dr. Diaz was noted to be 87 years old but in good 
health and able to engage in normal and reasonable 
conversation.  Upon further questioning, Dr. Diaz 
acknowledged that he had signed the affidavit but admitted 
that he had no personal recollection of the veteran.  He 
reflected that he signed the affidavit to give the veteran 
the benefit of the doubt that he was under the Doctor's care 
based on the veteran's date of birth.  Dr. Diaz noted that he 
had not treated the veteran recently or in past years, did 
not know the veteran, did not know who had asked him to sign 
the affidavit but opined that it was probably one of the 
veteran's relatives, and that no treatment records were 
available.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the record 
fails to reveal any clinical evidence that the veteran 
developed heart disease or hypertension during service.  
Specifically, service medical records are negative for 
complaints of, treatment for, or diagnoses of heart disease, 
hypertension, or arthritis.  Therefore, there is no in-
service evidence of the disabilities claimed.

Further, the Board has considered the provisions of 
38 U.S.C.A. § 1154 addressing the circumstances, conditions, 
or hardships of combat but finds that § 1154 cannot support 
the veteran's claims.  Specifically, while acknowledging that 
there are very few service medical records associated with 
the claims file, the Board is persuaded by the 
contemporaneous records created within four months of the 
veteran's separation from military service.  As noted above, 
the veteran underwent a physical examination in June 1945, 
which was completely negative for the disorders claimed.  
Four months later, he was discharged from military service.  

The Board is persuaded that even if no official treatment 
records had been created during the time the veteran engaged 
in combat (assumed for purposes of this decision), the 
contemporaneous records produced near the end of his military 
service failed to show complaints of, treatment for, or 
diagnoses of heart disease, hypertension, or arthritis.  As 
noted, his cardiovascular and musculoskeletal systems were 
assessed as normal in June 1945, and his blood pressure was 
recorded as 118/64.  As such, the Board finds this evidence 
showing no disabilities related to heart disease, 
hypertension, or arthritis sufficient to rebut by clear and 
convincing evidence the veteran's claim that he developed the 
disorders during military service.

The Board has also carefully considered the affidavit of Dr. 
Diaz that he treated the veteran for heart disease, 
hypertension, and arthritis during military.  A personal 
interview with Dr. Diaz revealed that Dr. Diaz had no 
personal recollection of the veteran, that he had not treated 
the veteran recently or in past years, and that he had no 
treatment records for the veteran.  The Board finds that the 
affidavit from Dr. Diaz is of little probative weight and 
does not support the veteran's claim of entitlement to 
service connection.

The Board places greater probative value on the medical 
records indicating, by history, that the veteran did not 
develop hypertension until the 1980's, some 40 years after 
service separation.  Moreover, there is no indication of 
arthritis currently shown on the record.  In addition, none 
of the medical examiners have ever attributed heart disease, 
hypertension, or arthritis to the veteran's active military 
service.  Therefore, the Board finds no clinical evidence 
which associates heart disease, hypertension, or arthritis 
with military service.  As such, the veteran's claims must be 
denied.

Next, the Board has considered the veteran's statements and 
those of his service buddies that he suffered from heart 
disease, hypertension, and arthritis beginning in military 
service.  Although the veteran's statements and the 
statements of his fellow soldiers may be probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The assertions are not deemed to be credible in light of the 
other objective evidence of record showing no in-service 
evidence of the disorders and no continuing findings 
indicative of chronic disabilities.  The veteran and his 
service buddies lack the medical expertise to offer an 
opinion as to the existence of any current disorders, as well 
as to medical causation of any current disability.  Id.  In 
the absence of competent, credible evidence of in-service 
complaints, treatment, or diagnoses of the disorders, the 
multi-year gap between military service and diagnosis of 
hypertension, and the absence of a current diagnosis of 
arthritis, service connection must be denied.

Finally, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  Additionally, in August 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statement of the case issued 
during the pendency of the appeal, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  Further, the Board 
notes that the RO made reasonable efforts to clarify the 
opinion of the military physician by conducting a field 
examination and personal interview.  In addition, the veteran 
has not alleged, nor does the record support, that there are 
additional records to obtain in order to support his claims.  

Moreover, because there is no evidence of a current diagnosis 
of arthritis, the Board finds no indication of the need for a 
VA examination with respect to this issue at this time.  
Similarly, while the veteran appears to have a current 
diagnosis of hypertension, the Board is persuaded that there 
is no in-service evidence of complaints of, treatment for, or 
diagnosis of hypertension and no clinical evidence of 
treatment until some 40 years after service separation.  
Further, the affidavit of Dr. Diaz supporting the veteran's 
claim has been found to be of little probative value given 
the circumstances in which it was obtained and the Doctor's 
subsequent statements.  As such, the Board finds that the 
record as it stands is sufficient to decide the claims for 
heart disease and hypertension and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for heart 
disease, to include hypertension is denied.

The claim for entitlement to service connection for arthritis 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

